Citation Nr: 1617810	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected back disability and right tibia stress fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was last before the Board in October 2013, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that he has a right knee disability due to injuries sustained on active duty or as secondary to his service-connected back and right tibia disabilities.  A June 1997 retirement report of medical history is positive for swollen or painful joints and a locked knee, with notations explaining that the Veteran's right knee slipped and was stiff after long runs, that his knees swelled during a 1978 twelve mile march in Korea, he dislocated his right knee in September 1983, and had right knee tenderness in July 1984.  In a March 2006 statement, the Veteran argued that a December 1997 VA examination report noting symptoms of knee pain, loss of mobility, and stiffness consistent with arthritis combined with September 1983 and February 1984 service treatment records (STRs) noting treatment for a right knee disorder evidenced that arthritis began in active service.  In a February 2008 VA Form 9, the Veteran reported that he injured his right knee during a 1978 2nd Infantry Division Martial Arts Championship and that his arthritis was related to his service-connected right tibia stress fracture.  Finally, the Veteran alleged that his low back disability limited his mobility and resulted in an inability to exercise, which resulted in obesity that caused or contributed to arthritis of the right knee.    

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the most recent October 2013 remand, the Board ordered further development to determine whether the Veteran's right knee disability was caused or aggravated by a low back disability.  The Veteran was afforded another VA examination in November 2014.  The VA examiner noted that the Veteran reported right knee pain that began in service and continued thereafter and that age, weight, heredity, gender, and repetitive stress injuries were risk factors for knee arthritis; however, the examiner found the Veteran's right knee arthritis was less likely than not proximately due to or a result of his back disability because back arthritis was not a risk factor of developing knee arthritis, and that an inactive lifestyle only played a minor role in developing obesity, which was often caused by lack of energy balance.  The examiner indicated review of the article, "Pathobiology of obesity and osteoarthritis," and noted that although weight was a risk factor of knee arthritis, definite causes were individualized.  The examiner opined that the Veteran's individual case did not demonstrate that obesity caused right knee arthritis because right knee arthritis was more severe than his left knee arthritis and obesity would cause arthritis of equal severity in both knees.  Further, the examiner opined that right knee arthritis was not aggravated beyond its natural progression by back arthritis because the Veteran had mild arthritis in 2006 and moderately severe arthritis eight years later in 2014, which was indicative of natural progression and there was no evidence that his right knee was aggravated further due to back arthritis or obesity.

The Board finds the April 2014 VA examination report inadequate because the conclusions reached by the VA examiner do not fully address the requested inquiries.  The VA examiner considered the Veteran's symptoms presented at the examination, but failed to provide an opinion that addressed the Veteran and his wife's contentions that he became obese when he was unable to continue an active lifestyle due to his low back disability when finding that an inactive lifestyle only played a minor role in obesity.  Further, the examiner failed to provide a rationale that adequately supported the opinion that the Veteran's right knee disability was not caused or aggravated by obesity and low back arthritis that adequately addressed the Veteran's medical treatise information as directed in the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the VA examiner's rationale did not explain why the Veteran's right knee disability was not directly related to active service.  The VA examiner based the negative opinion, in part, on a finding that the Veteran's right knee arthritis was more severe than left knee arthritis.  However, the examiner failed to discuss the significance of the greater degree of arthritis in the right knee on the etiology of the Veteran's right knee disability that considered the Veteran's STRs indicating treatment for a right knee disorder in service, the Veteran's statements of multiple right knee injuries in service, and his statements that right knee pain began in service and continued ever since.  

Finally, the VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's right knee disability was caused or aggravated by the Veteran's service-connected residuals of a right tibia fracture.  Therefore, the claim must be remanded for another VA examination.

Additionally, the Board finds that the TDIU claim must also be remanded as it is clearly inextricably intertwined with the matter of entitlement to service connection for a right knee disability.  Specifically, evidence of record indicates that the Veteran's right knee arthritis affects his ability to work.  Development requested below should produce evidence pertinent to the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim for a TDIU must be deferred until the required evidentiary development discussed above is completed.  

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from December 2009 to the present.
 
In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA Medical Center treatment records for the time period from December 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's right knee disability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disability is etiologically related to the Veteran's active service.  The examiner is directed to specifically comment on a September 1983 STR noting right knee swelling and discoloration with grinding of the kneecap and pain to palpation and the Veteran and his wife's statements that he experienced joint swelling and knee pain in active service that continued since.

In addition, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that the Veteran's right knee disability was caused or permanently worsened by his service-connected residuals of a right tibia fracture and/or back disability.  The examiner is directly to specifically comment on the Veteran's statements that his low back disability prevented physical activity and caused obesity and the medical literature discussing a relationship between obesity and knee arthritis.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




